Exhibit 10.1
LEASE AGREEMENT
BY AND BETWEEN
PHILIP ELGHANIAN (“LESSOR”)
AND
DVA HEALTHCARE RENAL CARE, INC. (“LESSEE”)
Dated: February 6, 2009

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. TERM
    1  
2. RENT
    2  
3. RENT ADJUSTMENTS
    2  
4. RENEWALS
    2  
5. CONDITION OF PREMISES
    3  
6. USE OF PREMISES
    3  
7. ASSIGNMENT/SUBLETTING
    3  
8. TAXES, UTILITIES AND MAINTENANCE, REPAIR AND REPLACEMENT COSTS AND CAM
CHARGES
    4  
9. ALTERATIONS/SIGNAGE
    6  
10. ENVIRONMENTAL
    7  
11. DAMAGE TO PREMISES BY FIRE OR CASUALTY
    8  
12. EMINENT DOMAIN
    10  
13. RIGHT OF ENTRY BY LESSOR
    10  
14. INDEMNITY
    11  
15. DEFAULT AND REMEDIES
    11  
16. INSURANCE
    13  
17. SUBROGATION
    14  
18. REPAIRS AND MAINTENANCE
    14  
19. BROKERS
    15  
20. EMERGENCY
    15  
21. TITLE AND PARKING
    15  
22. COMPLIANCE WITH LAWS
    15  
23. INTENTIONALLY OMITTED
    16  
24. LESSEE TO SUBORDINATE
    16  
25. QUIET ENJOYMENT
    16  

 

i



--------------------------------------------------------------------------------



 



         
26. MEMORANDUM OF LEASE
    17  
27. NOTICES
    17  
28. ESTOPPEL CERTIFICATE
    17  
29. HOLDING OVER
    17  
30. BINDING EFFECT
    17  
31. COMPLETE AGREEMENT
    18  
32. SEVERABILITY
    18  
33. APPLICABLE LAW
    18  
34. FORCE MAJEURE
    18  
35. AMENDMENT
    18  
36. LESSEE IMPROVEMENTS
    18  
37. LESSOR’S WORK
    19  
38. LESSOR’S SALE OF THE BUILDING
    19  
39. LESSEE’S ROOF RIGHTS
    19  
40. REGULATORY COMPLIANCE
    20  
41. COOPERATION WITH LESSEE’S COST REPORTING RESPONSIBILITIES
    23  
42. PROTECTED HEALTH INFORMATION
    23  
43. LESSOR’S CONSENT
    23  
44. APPROVAL BY DAVITA INC. AS TO FORM
    23  
45. COUNTERPARTS
    23  
EXHIBIT A- LEGAL DESCRIPTION
       
EXHIBIT B- RESERVED
       
EXHIBIT C- FORM OF COMMENCEMENT DATE MEMORANDUM
       
EXHIBIT D- RESERVED
       
EXHIBIT E-FORM OF ESTOPPEL CERTIFICATE
       

 

ii



--------------------------------------------------------------------------------



 



THIS LEASE AGREEMENT (the “Lease”), made and entered into this
                     day of                     , 200  _____  (the “Effective
Date”), by and between PHILIP ELGHANIAN (hereinafter called “Lessor”), and DVA
HEALTHCARE RENAL CARE, INC. (hereinafter called the “Lessee”).
W I T N E S S E T H:
WHEREAS, Lessor desires to demise, lease and rent unto Lessee, and the Lessee
desires to rent and lease from Lessor that certain real property located at
17590 Foothill Boulevard, Fontana, California, as more particularly described on
Exhibit A, together with a building consisting of approximately Ten Thousand
Five Hundred Sixty-Eight (10,568) rentable square feet {NOTE: TO BE CONFIRMED BY
LESSEE} (the “Building”) and all improvements thereon and appurtenant rights
thereto including, without limitation, parking areas, easements, declarations
and rights of way (collectively the “Premises”).
NOW, THEREFORE, for and in consideration of the mutual covenants, promises and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lessor does hereby
demise, lease and rent unto the Lessee and Lessee does hereby rent and lease
from Lessor the Premises, under and pursuant to the following terms and
conditions:
1. Term. This Lease shall be effective on the Effective Date. Lessor shall
deliver possession of the Premises upon the later to occur of: (i) Lessor’s
completion of the remediation and disposal of the Hazardous Substances (as
defined in Section 10) described in the Lessor Environmental Report (as defined
in Section 10) or (ii) Lessor’s satisfaction of the Acquisition Contingency (as
defined in Section 21) (the “Possession Date”). In the event the Possession Date
does not occur within one hundred fifty (150) days following the Effective Date,
Lessee may elect to terminate this Lease by written notice to Lessor.
The term of the Lease shall commence upon the earlier of: (i) the date that is
eight (8) months following the Possession Date; or (ii) the date in which the
Premises are open to the public for business for the Permitted Use (as defined
below) (and such date being referred to herein as the “Commencement Date”) and
shall expire one hundred twenty (120) months following said Commencement Date
(as the same may be extended the “Termination Date”), unless renewed as
hereinafter provided (the “Term”). Each twelve (12) month period beginning on
the Commencement Date or any anniversary thereof shall hereinafter be called a
“Lease Year.” Upon determination of the Commencement Date, Lessor shall execute
and forward a memorandum in the form attached hereto as Exhibit C to Lessee for
Lessee’s approval and execution.

 

 



--------------------------------------------------------------------------------



 



2. Rent. Beginning on the Commencement Date, Lessee agrees to pay as an initial
annual base rent (“Rent”) of Two Hundred Fifty-Nine Thousand Nine Hundred
Seventy-Two and 80/100 Dollars ($259,972.80), based on a $2.05 per rentable
square foot per month amount. Beginning on the Commencement Date, Lessee shall
pay Rent in the amount of $21,664.40 per month in advance on the first day of
each calendar month during the Term, such monthly installment to be prorated for
any partial calendar month in which the Commencement Date or Termination Date
shall occur. The Rent shall be adjusted in accordance with the provisions of
Section 3. All amounts (unless otherwise provided herein) other than the Rent
and the adjustments thereto described in Section 3 hereof owed by Lessee to
Lessor hereunder including, without limitation, the payment of: (i) Taxes (as
defined below), (ii) the CAM Expenses (as defined below), (iii) Premises
Insurance Reimbursements (as defined below), and (iv) interest due on amounts
not paid when due (with such past due amounts accruing interest at the Default
Interest Rate (as defined below)) shall be deemed additional rent (“Additional
Rent”). Any payment of Rent or Additional Rent not paid by Lessee to Lessor when
due shall bear interest at lesser of: (i) twelve percent (12%) or (ii) the
maximum rate permitted by applicable law from the date of when due until the
date of payment by Lessee to Lessor (the “Default Interest Rate”). Within thirty
(30) days following the Possession Date, Lessor shall complete and deliver to
Lessee a Form W-9 — Request for Taxpayer Identification and Certification.
Except as otherwise provided in this Lease, it is the intention of the parties
that Lessor shall receive Rent, Additional Rent and all sums payable by Lessee
under this Lease free of all taxes, expenses, charges, damages and deductions of
any nature whatsoever (except as otherwise provided hereinafter) and Lessee
covenants and agrees to pay all sums (including rent taxes, maintenance, repair
and replacement costs as set forth in Section 8, Taxes, CAM Expenses, and
Premises Insurance Reimbursements) which except for this Lease would have been
chargeable against the Premises and payable by Lessor. Lessee shall, however, be
under no obligation to pay principal or interest on any mortgage on the fee of
the Premises, penalties or interest for late or partial payment nor any income,
franchise, inheritance, estate, transfer, excise, gift or capital gain taxes,
that are or may be payable by Lessor or that may be imposed against Lessor or
succession tax by reason of any present, future or retroactive law which may be
enacted during the Term of this Lease.
3. Rent Adjustments. Beginning on the fifth (5th) anniversary of the
Commencement Date, Rent shall increase 12.5%, and Lessee shall pay Rent in the
amount of $24,372.45 per month (commencing on the fifth (5th) anniversary of the
Commencement Date) and continuing until the expiration of the tenth (10th) Lease
Year, without delays in such adjustments due to any abatement periods that may
be applicable during such Lease Years.
4. Renewals. Lessee shall have the right and option to renew this Lease for
three (3) additional periods of five (5) years each, next immediately ensuing
after the expiration of the initial Term of this Lease and the subsequent
renewal periods by notifying Lessor in writing not less than one hundred eighty
(180) days before the expiration of the immediately preceding initial Term or
subsequent renewal Term of this Lease of Lessee’s intention to exercise its
option to renew, but Lessee shall have no option to extend this Lease beyond
three (3) renewal periods of five (5) years each after the initial Term. In the
event that Lessee so elects to extend this Lease, then, for such extended period
of the Term, all of the terms, covenants and conditions of this Lease shall
continue to be, and shall be, in full force and effect during such extended
period of the Term hereof, except for the Rent. The Rent for any such extended
period shall be increased by 12.5% over the Rent for the immediately preceding
initial Term or subsequent renewal term.

 

2



--------------------------------------------------------------------------------



 



5. Condition of Premises. Lessor shall deliver the Premises in its “AS IS, WHERE
IS” condition.
6. Use of Premises. Lessee may occupy and use the Premises during the Term for
purposes of the operation of an outpatient renal dialysis clinic, renal dialysis
home training, aphaeresis services and similar blood separation and cell
collection procedures, general medical offices, clinical laboratory, including
all incidental, related, and necessary elements and functions of other
recognized dialysis disciplines which may be necessary or desirable to render a
complete program of treatment to patients of Lessee (the “Permitted Use”), or
for any other lawful purpose(s) that would not violate any applicable laws with
respect to the Premises (e.g., the types of uses only permitted with respect to
the zoning classification of the Premises). Lessee may operate during such days
and hours as Lessee may determine, without the imposition of minimum or maximum
hours of operation by Lessor and Lessee shall have access to the Premises, and
may operate, up to 24 hours per day, seven (7) days per week, 365 days per year.
After the Effective Date, and at all times in which this Lease is in full force
and effect, and so long as Lessee is not in default of this Lease, Lessor shall
not lease any property owned, leased or controlled by Lessor within a radius of
five (5) miles from the Premises to be occupied or used by a business that
derives more than ten percent (10%) of its revenues from renal dialysis, renal
dialysis home training, any aphaeresis service(s) or similar blood separation or
cell collection procedures, except services involving the collection of blood or
blood components from volunteer donors. This paragraph shall be of no force or
effect following the termination or expiration of this Lease. Notwithstanding
the foregoing, the radius restriction set forth in this paragraph shall not be
applicable to: (i) any existing lease for a renal dialysis operation located at
any property owned, leased or controlled by Lessor within the above-referenced
five (5) miles radius as of the Effective Date, or (ii) any existing lease for a
renal dialysis operation which is in business and located at a property within
five (5) miles of the Premises which Lessor acquires or obtains controls of
after the Effective Date (‘Existing Renal Facility Lease”).
7. Assignment/Subletting. Lessee shall not assign this Lease, or sublet the
Premises, or any part thereof, without Lessor’s prior written consent which
consent shall not be unreasonably withheld, conditioned or delayed. Prior to any
sublease or assignment (“Lease Transfer”), Lessee shall first notify Lessor in
writing of its election to sublease all or a portion of the Premises or to
assign this Lease or any interest thereunder. At any time within thirty
(30) days after service of said notice, Lessor shall notify Lessee that it
consents or refuses to consent to the Lease Transfer. A failure by Lessor to
respond within such thirty (30) day period shall be deemed to be a consent.

 

3



--------------------------------------------------------------------------------



 



Lessor shall not have the right to recapture any sublease or assignment space.
Any denial of such Lease Transfer by Lessor as hereinabove provided must be
predicated upon a commercially reasonable basis for such denial. Any net profits
paid in connection with a Lease Transfer in excess of Lessee’s Rent obligations
hereunder (which net profits shall be calculated after deducting all reasonable
costs incurred by Lessee in connection with the space subject to the Lease
Transfer) shall be divided by Lessor and Lessor on a fifty/fifty (50/50) basis
(the “Lease Transfer Net Profits”). The costs incurred by Lessee in connection
with such a Transfer shall include, but not be limited to, legal fees, rental
abatement, vacancy period, allowances, lessee improvements, leasing commissions
and the time to sublease or assign and remodel the Premises (the “Total Transfer
Costs”). Lessor’s fifty percent (50%) share of the Lease Transfer Net Profits
shall be determined as follows: (i) the dollar amount of the Total Transfer
Costs shall be divided by the number of months remaining in either the initial
Term or the applicable renewal period (after the month in which the Lease
Transfer occurs), and such amount shall be the “Monthly Transfer Cost Amount”,
(ii) the difference between the new monthly Rent (as a result of the Lease
Transfer) and the monthly Rent (for the month prior to the month in which the
Lease Transfer occurs) shall be determined (the “Monthly Rent Increase Amount”),
and (iii) the difference between the Monthly Rent Increase Amount and the
Monthly Transfer Cost Amount shall be determined (the “Monthly Transfer Profit
Amount”). Lessee shall pay to Lessor on a monthly basis fifty percent (50%) of
the Monthly Transfer Profit Amount commencing on the first month after the Lease
Transfer occurs.
Notwithstanding the foregoing, no consent of Lessor is required for Lessee to
assign or otherwise transfer (by operation of law or otherwise) this Lease or
any of its rights hereunder to: (a) any person, corporation, partnership or
other entity which acquires all or substantially all of the business or assets
of Lessee or stock in Lessee; (b) any person, corporation, partnership or other
entity which controls, is controlled by or is under common control with Lessee;
or (c) any affiliate (within the meaning of such term as set forth in Rule 501
of Regulation D under the Federal Securities Act of 1933) of Lessee.
No such assignment or other transfer, in whole or in part, of any Lessee’s
rights or obligations under this Lease shall be or operate as a release of
Lessee hereunder and Lessee shall remain responsible for performing Lessee’s
obligations hereunder should Lessee’s assignee or transferee fail to perform any
such obligations, unless specifically provided otherwise by Lessor in writing.
8. Taxes, Utilities and CAM Expenses.
(a) Taxes. Lessee shall pay, at its sole cost and expense, all Taxes, for the
Premises. The term “Taxes” shall mean all general, special, ordinary,
supplemental and extraordinary real and personal property taxes and assessments,
license fees and taxes, rental taxes, levies, charges, penalties, sewer or water
charges (hook-up or otherwise), improvement bonds and other governmental levies
imposed by any authority having direct or indirect power to tax, including, but
not limited to, any city, county, state or federal government, or any school,
agricultural, sanitary, fire, street, lighting, drainage or other improvement
district, on, against, or with respect to the Premises, Lessor’s right to rent
and other income therefrom or Lessor’s business of leasing the Premises,
together with any taxes or assessments imposed in addition to, in substitution
of or as a supplement to any taxes or assessments previously included within the
definition of Taxes. Taxes shall not include (except as set forth below) any
penalties or interest for late or partial payment nor any income, franchise,
inheritance, estate, excise, gift or capital gain taxes that are or may be
payable by Lessor or that may be imposed against Lessor. The term “Taxes” shall
also include any tax, fee, levy, assessment or charge: (i) the nature of which
was hereinbefore included within the definition of Taxes, (ii) which was imposed

 

4



--------------------------------------------------------------------------------



 



for a service or right not charged prior to June 1, 1978, or, if previously
charged, has been increased since June 1, 1978, (iii) which is imposed or
assessed as a result of any and all changes in ownership (as that term is used
in Article 13A of the California Constitution and/or California Revenue and
Taxation Code Sections 60, et seq.) of the Premises, or any portion thereof, or
which is added to a tax or charge hereinbefore included within the definition of
Taxes by reason of such transfer(s), (iv) which is imposed or assessed as a
result of any and all alterations, additions or improvements to the Premises or
any portion thereof, or (v) which is imposed by reason of this transaction, any
modifications or changes hereto or any transfers hereof. Should Lessor choose
not to contest any Taxes, Lessee shall have the right to contest the Taxes in
Lessor’s name and with Lessor’s reasonable cooperation, at no expense to Lessor.
Lessor, at Lessee’s sole expense, shall join in any such contestation
proceedings if any Law shall so require. Lessee shall pay to Lessor the Taxes on
a semi-annual basis as follows: (i) Lessor shall submit to Lessee semi-annually
a copy of the tax bill for the Premises setting forth the semi-annual
installment amount due (the “Semi-Annual Tax Statement”), and (ii) within
fifteen (15) days of Lessee’s receipt of each Semi-Annual Tax Statement, Lessee
shall provide to Lessor a payment in the dollar amount set forth on the
Semi-Annual Tax Statement (“Lessee’s Semi-Annual Tax Payment”). In the event
Lessee fails to provide Lessee’s Semi-Annual Tax Payment to Lessor within the
above referenced fifteen (15) day period, Lessee shall pay to Lessor, in
addition to the Semi-Annual Tax Payment, interest accruing on the Semi-Annual
Tax Payment (at the Default Interest Rate), and any penalties or interest
incurred by Lessor for any late payment of Taxes.
(b) Utilities. Lessee shall pay, at its sole cost and expense, for all utilities
and other services necessary in the operation of the Premises, including, but
not limited to, gas, fuel, oil, electrical, telephone and other utility charges,
and any “tap fees” or any sewer or water connection fees in connection with the
Premises.
(c) CAM Expenses. Lessee shall pay all common area maintenance charges for the
Premises (“CAM Expenses”). As set forth below, Lessee shall pay to Lessor as
Additional Rent, all of the CAM Expenses. Beginning on the Commencement Date and
thereafter in advance on the first day of each calendar month during the Term,
Lessee shall pay to Lessor one twelfth (1/12) of Lessor’s estimated CAM Expenses
for each twelve (12) month period selected by Lessor (the “Yearly CAM Period”),
including a commercially reasonably management or administrative fee for Lessor
(the “Lessee Monthly CAM Payment”). Lessor may cause any services such as
sweeping and landscaping work to be performed by independent contractors. Lessor
shall provide Lessee with an estimate of the CAM Expenses on or before the
commencement of each Yearly CAM Period occurring during the Term of this Lease.
After the end of each Yearly CAM Period, Lessor shall provide to Lessee a
statement of the actual CAM Expenses for the Yearly CAM Period (“Yearly CAM
Statement”). If the Yearly CAM Statement shows that the aggregate of all of the
Lessee Monthly CAM Payments made during the Yearly CAM Period was less than the
actual amount of the CAM Expenses (as set forth on the Yearly CAM Statement),
Lessee shall pay the balance due to Lessor within ten (10) days after receipt of
the statement; and if the Yearly CAM Statement shows that the aggregate paid
exceeded the actual CAM Expenses, Lessor shall either refund the excess or
credit Lessee’s next accruing Lessee Monthly CAM Payment.

 

5



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the term “CAM Expenses” does not include the
following: (i) depreciation of the Building, and all equipment, fixtures,
improvements and facilities used in connection therewith; (ii) payments of
principal, interest, loan fees, penalties, attorney’s fees or amortization
relating to any debt Lessor may have incurred or will incur in the future
relating to the ownership, operating and maintenance of the Building;
(iii) Reserved; (iv) Reserved; (v) except as otherwise provided for in this
Lease, expenses or costs incurred by Lessor relating to any violation by Lessor
of the terms and conditions of any law or any lease covering the Building;
(vi) the cost of any repair or replacement which would be required to be
capitalized under generally accepted accounting principles; (vii) the costs and
expenses of any item included in CAM Expenses to the extent that Lessor is
actually reimbursed for such cost by an insurance company, a condemning
authority, another lessee or any other party; (viii) payments of ground rents
and related sums pursuant to a ground lease in favor of a ground lessor;
(ix) Reserved;(x) any costs representing an amount paid to an entity related to
Lessor which is in excess of the commercially reasonable amount which would have
been paid absent such relationship; (xi) any entertainment, dining, or travel
expenses of Lessor for any purpose; (xii) costs related to maintaining Lessor’s
existence, either as a corporation, partnership, or other entity; (xiii) any
expenses for repairs or maintenance to the extent covered by warranties or
service contracts; (xiv) Reserved; (xv) the cost of any environmental
remediation for which Lessor is responsible under Section 10 of this Lease;
(xvi) all ad valorem taxes paid or payable by Lessee or other lessees in the
Building for (A) personal property and (B) on the value of the leasehold
improvements in the Premises, or the Building of other lessees in the Building
(in this connection it is agreed that Lessee shall be responsible for the
payment of ad valorem taxes on Lessee’s own leasehold improvements); (xvii)
Reserved; and (xviii) any item which is included in CAM Expenses which, but for
this provision, would be included twice.
(d) Lessor appoints Lessee the attorney-in-fact of Lessor for the purpose of
making all payments to be made by Lessee pursuant to any of the provisions of
this Lease to persons other than Lessor. In case any person to whom any sum is
directly payable by Lessee under any of the provisions of this Lease shall
refuse to accept payment of such sum from Lessee, Lessee shall thereupon give
written notice of such fact to Lessor and shall pay such sum directly to Lessor,
who shall thereupon pay such sum to such person.
9. Alterations/Signage. Lessee shall not make any alterations, or additions or
leasehold improvements to the Premises following the Commencement Date
(“Alterations”) without Lessor’s prior written consent in each and every
instance, such consent not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, Lessee shall have the right to make
non-structural Alterations to the Premises which do not exceed in cost Fifty
Thousand Dollars ($50,000.00) in the aggregate during each Lease Year without
Lessor’s consent. All Alterations which may be made by Lessee shall be the
property of Lessee and Lessee shall be entitled to remove from the leased
Premises during the Term all Alterations, tenant improvements and any and all
furniture, removable trade fixtures, equipment and personal property
(“Fixtures”) installed or located on or in the Premises provided that Lessee
repair any and all damages done by the removal of the foregoing. All Alterations
and tenant improvements which Lessee does not elect to remove at the expiration
of the Term shall be surrendered with the Premises at the termination of this
Lease.

 

6



--------------------------------------------------------------------------------



 



To the maximum extent permitted by applicable Laws, Lessor hereby waives any
rights which Lessor may have, as to any of Lessee’s furniture, fixtures,
equipment, personal property, tenant improvements and Alterations, in the nature
of a Lessor’s lien, security interest or otherwise and further waives the right
to enforce any such lien or security interest.
Lessee shall have the right to affix Lessee’s standard signage, in accordance
with the rules and regulations of the Premises, including a sign on the exterior
of the Premises and a monument sign located at the Premises. All such signs
shall comply with all Laws and codes applicable to the Premises and Lessor’s
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed.
10. Environmental. Lessee shall not cause or permit any hazardous or toxic
substances, materials or waste, including, without limitation, medical waste and
asbestos (“Hazardous Substances”) to be used, generated, stored or disposed of
in, on or under, or transported to or from the Premises unless such Hazardous
Substances are reasonably necessary for Lessee’s business conducted in the
Premises; provided, however, Lessee shall at all times and in all material
respects comply with all local, state, and federal laws, ordinances, rules,
regulations and orders, whether now in existence or hereafter adopted relating
to Hazardous Substances or otherwise pertaining to the environment (the
“Environmental Laws”) and further provided that Lessee shall periodically cause
to be removed from the Premises such Hazardous Substances placed thereon by
Lessee or Lessee’s agents, servants, employees, guests, invitees and/or
independent contractors in accordance with good business practices, such removal
to be performed by persons or entities duly qualified to handle and dispose of
Hazardous Substances. Without limiting the generality of the foregoing, Lessor
acknowledges that the following Hazardous Substances, among others, are required
for Lessee’s business operations: bleach, cidex, hibiclena, metrocide, hydrogen
peroxide, and formaldehyde. Upon the expiration or earlier termination of this
Lease, Lessee shall cause all Hazardous Substances placed on the Premises by
Lessee to be removed, at Lessee’s cost and expense, from the Premises and
disposed of in strict accordance with the Environmental Laws.
Lessee shall indemnify, defend (by counsel reasonably acceptable to Lessor),
protect, and hold Lessor harmless, from and against any and all claims,
liabilities, penalties, fines, judgment, forfeitures, losses, costs (including
clean-up costs) or expenses (including attorney’s fees, consultant’s fees and
expert’s fees) for the death of or injury to any person or damage to any
property whatsoever, arising from or caused in whole or in part, directly or
indirectly, by (a) the presence after the Possession Date in, on, under, or
about the Premises of any Hazardous Substances caused by Lessee or its agents,
servants, employees, guests, invitees and/or independent contractors; (b) any
discharge or release by Lessee or its agents, servants, employees, guests,
invitees and/or independent contractors after the Possession Date in or from the
Premises of any Hazardous Substances; (c) Lessee’s use, storage, transportation,
generation, disposal, release or discharge after the Effective Date of Hazardous
Substances, to, in, on, under, about or from the Premises; or (d) Lessee’s
failure after the Possession Date to comply with any Environmental Law.

 

7



--------------------------------------------------------------------------------



 



Lessor shall indemnify, defend (by counsel reasonably accepted to Lessee),
protect, and hold Lessee harmless, from and against any and all claims,
liabilities, penalties, fines, judgment, forfeitures, losses, costs (including
clean-up costs) or expenses (including attorney’s fees, consultant’s fees and
expert’s fees) for the death of or injury to any person or damage to any
property whatsoever, arising from or caused in whole or in part, directly or
indirectly, by (a) the presence prior to the Possession Date in, on, under, or
about the Premises of any Hazardous Substances; (b) any discharge or release
prior to the Possession Date in or from the Premises of any noxious or Hazardous
Substances; (c) the use, storage, transportation, generation, disposal, release
or discharge of Hazardous Substances by Lessor to, in, on, under, about or from
the Premises; or (d) Lessor’s failure to comply with any Environmental Law.
Lessor agrees to encapsulate and/or remediate and dispose of such Hazardous
Substances to the extent required by governmental laws and regulations (e.g.
Lessor has no obligations with respect to non-friable asbestos which became
friable as a result of Alterations or Lessee Improvements (as defined below)
made to the Premises, or Lessee’s use or occupancy thereof).
Lessor represents and warrants to Lessee that as of the Effective Date and to
the best of Lessor’s knowledge, and without any duty of investigation or inquiry
of any kind whatsoever, except for the Hazardous Substances as may be disclosed
in Environment Site Assessment Report of the Premises dated October 13, 2008 and
prepared by Environmental Solutions (the “Lessor Environmental Report”), a copy
of which Lessor Environmental Report, was provided by Lessor to Lessee prior to
the Effective Date and which Lessee acknowledges receipt, there are no Hazardous
Substances on the Premises not in compliance with applicable Laws. Except for
the Lessor Environmental Report, Lessor, as a party to a contract to acquire the
Premises, has received no notice from any governmental or private entity
relating to Hazardous Substances on the Premises. Lessee shall promptly deliver
to Lessor copies of all notices made by Lessee to, or received by Lessee from,
any state, county, municipal or other agency having authority to enforce any
environmental law (“Enforcement Agency”) or from the United States Occupational
Safety and Health Administration concerning environmental matters or Hazardous
Substances at the Premises. Lessor shall promptly deliver to Lessee copies of
all notices received by Lessor from any Enforcement Agency or from the United
States Occupational Safety and Health Administration concerning environmental
matters or Hazardous Substances at the Premises. Prior to the Possession Date,
Lessor or the Lessor’s Assignee (as defined in Section 21), at its cost, shall
remediate and dispose of the Hazardous Substances disclosed in the Lessor
Environmental Report in accordance with all applicable Laws.
11. Damage to Premises by Fire or Casualty. In the event the Premises shall be
damaged by fire or other casualty during the Term of this Lease, whereby the
same shall be rendered untenantable, then:
(a) Lessor shall have its contractor (the “Lessor Contractor”) estimate when the
repair of the Premises, excluding Lessee’s Fixtures, the Alterations, and the
Lessee Improvements (“Lessor’s Casualty Work”) will be completed, within thirty
(30) days following such casualty, and Lessor shall give Lessee written notice
thereof promptly following Lessor’s receipt of the Lessor Contractor’s estimate
of the completion date (the “Contractor’s Estimate”). If the Contractor’s
Estimate provides that such damage will not be completed within six (6) months
following such casualty, then Lessee may elect to terminate this Lease by giving
written notice to Lessor not later than fifteen (15) days after the date of
Lessee’s receipt of the Contractor’s Estimate. The Lessor Contractor shall be
subject to Lessee’s reasonable approval provided Lessee shall accept the
qualifications of the Lessor Contractor in a commercially reasonable manner; or

 

8



--------------------------------------------------------------------------------



 



(b) if the damage to the Premises is so substantial that (i) the estimated
repair costs exceed $100,000.00 and such damage has occurred within the last one
hundred eighty (180) days of the then current term and Lessee does not exercise
its next available renewal option, if any, (ii) the Premises is damaged to the
extent of fifty percent (50%) or more of the monetary value thereof, or
(iii) the Contractor’s Estimate provides that the damage to the Premises will
not be completed within eight (8) months following such casualty, then Lessor
may elect to terminate this Lease by giving written notice to Lessee within
thirty (30) days of the date of such fire or casualty; or
(c) if not so terminated, Lessor shall proceed with all due diligence to perform
and complete the Lessor’s Casualty Work, to substantially the former condition
of the Premises immediately prior to such damage or destruction, at Lessor’s
expense, in which latter event this Lease shall not terminate (and after
completion of Lessor’s Casualty Work, Lessee shall forthwith, at its sole cost
and expense, repair, restore or rehabilitate Lessee’s Fixtures, the Alterations,
and the Lessee Improvements).
If the Premises are rendered untenantable by fire or other casualty, there shall
be an abatement of Rent due Lessor by Lessee for the period of time during which
the Premises are untenantable in proportion to the untenantability of the
Premises. Subject to Force Majeure, if the Lessor’s Casualty Work is not
substantially completed within two hundred and ten (210) days of such damage
(the “Lessor’s Casualty Work Outside Date”), then Lessee may not later than
fifteen (15) days after the Lessor’s Casualty Work Outside Date, terminate this
Lease by written notice to Lessor (the “Lessee’s Casualty Termination Notice”).
Notwithstanding the foregoing, in the event Lessor substantially completes
Lessor’s Casualty Work within thirty (30) days after Lessor’s receipt of
Lessee’s Casualty Termination Notice (provided within the above referenced
fifteen (15) day period), then Lessee’s Casualty Termination Notice shall be of
no force or effect, and this Lease shall not terminate. In the event of any
termination of this Lease as a result of damaged by fire or other casualty, Rent
shall be paid only to the date of such fire or casualty.
Notwithstanding the foregoing provisions of this Section 11, in the event that
insurance proceeds applicable to the Fixtures, the Alterations, and the Lessee
Improvements constructed by Lessee at its expense are made available to Lessee,
Lessee shall be responsible for restoring such Fixtures, Alterations and the
Lessee Improvements; provided, however, that the Rent abatement provided for
shall continue during such period of restoration so long as Lessee is diligently
pursuing the completion of such restoration. In the event that Lessor does not
restore the Premises, Lessee may retain all insurance proceeds applicable to
Alterations and Lessee Improvements constructed by Lessee at its expense.

 

9



--------------------------------------------------------------------------------



 



12. Eminent Domain.
(a) Taking. If by any lawful authority through condemnation or under the power
of eminent domain: (i) the whole of the Premises shall be permanently taken;
(ii) less than the entire Premises shall be permanently taken, but the remainder
of the Premises, are not, in Lessee’s sole judgment, fit for Lessee to carry on
its business therein; (ii) Lessee determines, in its sole judgment, that after
such taking adequate parking space will not be available near the Premises;
(iv) there is any substantial impairment of ingress or egress from or to or
visibility of the Premises; or (v) all or any portion of the common areas of the
Premises shall be taken resulting in a material interference with the operations
of or access to Lessee’s business, then in any such event, Lessee may terminate
this Lease, effective as of the date of such taking, and the Rent and other sums
paid or payable hereunder shall be prorated as of the date of such termination.
(b) Rent Adjustment. Unless this Lease is terminated as above provided,
commencing with the date possession is acquired by the condemning authority the
Rent and other sums payable hereunder shall be reduced by the then applicable
per square foot Rent as by the number of square feet taken and Lessor shall
restore the Premises, at Lessor’s cost and expense to a complete architectural
unit. During such restoration the Rent shall be abated to the extent the
Premises are rendered untenantable.
(c) Awards. All compensation awarded or paid in any such eminent domain
proceeding shall belong to and be the property of Lessor without any
participation by Lessee, except that nothing contained herein shall preclude
Lessee from prosecuting any claim directly against the condemning authority in
such eminent domain proceeding for its relocation costs, its unamortized
leasehold improvements and trade fixtures, loss of business and the like except
Lessee hereby disclaims and waives any rights Lessee may have to the so called
“lease bonus value” associated with this Lease in the event of a taking.
13. Right of Entry by Lessor. In addition to Lessor’s right of entry pursuant to
this Lease, Lessor, or any of its agents, shall have the right to enter the
Premises during all reasonable hours and upon at least twenty-four (24) hours
prior notice (except in cases of emergency), to examine the same or to exhibit
the Premises. Lessor shall have the right to put or keep upon the doors or
windows thereof a notice “FOR RENT” at any time within sixty (60) days before
the expiration of this Lease. Any work performed by Lessor to the Premises
shall, if commercially practicable, be performed during hours that Lessee is not
open for business (except in emergencies) unless Lessee, in the exercise of its
commercially reasonable discretion otherwise agrees. Any restoration work or
alteration work at the Premises which is necessitated by or results from
Lessor’s entry, including, without limitation, any work necessary to conceal any
element whose presence is permitted hereunder, shall be performed by Lessor at
its expense or, at Lessee’s election, by Lessee on Lessor’s behalf and at
Lessor’s sole cost and expense. Lessor shall be liable for all loss, damage, or
injury to persons or property and shall indemnify and hold Lessee harmless from
all claims, losses, costs, expenses and liability, including reasonable
attorney’s fees resulting from Lessor’s entry except to the extent caused by the
negligent or intentional act of Lessee or its contractors, agents, employees or
licensees. If Lessor’s entry into the Premises pursuant to this Lease interferes
with the conduct by Lessee of its business to such an extent that Lessee, in the
exercise of its commercially reasonable business judgment, must close the
Premises or is unable to use seventy-five percent (75%) of the Premises for
business for two (2) or more business days, then Rent shall totally abate for
each day or portion thereof that such interference continues.

 

10



--------------------------------------------------------------------------------



 



Lessor acknowledges that Lessee is subject to the provisions of the Health
Insurance Portability and Accountability Act of 1996 and related regulations
(“HIPAA”), and that HIPAA requires Lessee to ensure the safety and
confidentiality of patient medical records. Lessor further acknowledges that, in
order for Lessee to comply with HIPAA, Lessee must restrict access to the
portions of the Premises where patient medical records are kept or stored.
Lessor hereby agrees that, notwithstanding the rights granted to Lessor pursuant
to this Section 13 and under this Lease, except when accompanied by an
authorized representative of Lessee, neither Lessor nor its employees, agents,
representatives or contractors shall be permitted to enter those areas of the
Premises designated by Lessee as locations where patient medical records are
kept and/or stored or where such entry is prohibited by applicable state or
federal health care privacy laws. Lessor further agrees to comply with the
provisions of HIPAA and all applicable medical privacy laws in connection with
Lessor’s entry into the Premises.
14. Indemnity. Lessee agrees to indemnify, defend (by counsel reasonably
acceptable to Lessor) protect and hold Lessor harmless from and against any and
all liability, claims and loss for personal injury or property damage, or both,
sustained or claimed to have been sustained by any person or persons, or
property in, upon or about the Premises caused or brought about by the acts or
neglect or intentional acts of Lessee, its agents, servants or employees. Lessor
agrees to indemnify, defend (by counsel reasonably acceptable to Lessee) protect
and hold Lessee harmless from and against any and all liability, claims and loss
for personal injury or property damage, or both, sustained or claimed to have
been sustained by any person or persons, or property in, upon or about the
Premises caused or brought about by the act or neglect or intentional acts of
Lessor, its agents, servants or employees. The indemnities set forth in this
Section 14 shall survive the expiration of the term of this Lease.
15. Default and Remedies.
(a) Lessee Default and Lessor Remedies. In the event that (i) Lessee defaults in
the payment of Rent hereunder or the payment of any other sums, including CAM
Expenses or any other amount deemed Additional Rent, and such Rent and/or
Additional Rent remains due and unpaid for ten (10) days following written
notice of such default from Lessor to Lessee; (ii) or should Lessee default in
the performance of any other provisions of this Lease and such default is not
cured within thirty (30) days following written notice from Lessor specifying
such default (unless such default is not reasonably capable of being cured
within such thirty (30) day period and Lessee is diligently prosecuting such
cure to completion and has commenced the prosecution of such cure within such
thirty (30) day period); or (iii) if a petition in bankruptcy shall be filed by
or against Lessee (provided Lessee shall have ninety (90) calendar days to stay
any involuntary proceeding); or (iv) should Lessee make an assignment for the
benefit of its creditors, or should a receiver be appointed for the said Lessee
and such receiver is not dismissed within sixty (60) days of his appointment,
then, in any of these events, Lessor may, at its option, exercise any right or
remedy which Lessor may have by reason of such default, including, without
limitation all remedies as may be permitted by law, including without
limitation: (i) terminate Lessee’s right of possession of the Premises by lawful
means in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor, or (ii) continue this Lease and Lessee’s right
to possession and recover the rent as it becomes due pursuant to the remedy
described in California Civil Code Section 1951.4 (a lessor may continue lease
in effect after a lessee’s breach and abandonment and recover rent as it becomes
due, if lessee has the right to sublet or assign subject only to reasonable
limitations). Acts of maintenance, efforts to relet, and/or the appointment of a
receiver to protect the Lessor’s interests, shall not constitute a termination
of Lessee’s right to possession.

 

11



--------------------------------------------------------------------------------



 



Upon and after termination of this Lease, Lessor shall make commercially
reasonable efforts to mitigate its damages and relet the Premises or any part
thereof to any person, firm or corporation other than Lessee for such rent, for
such time and upon such terms as Lessor in Lessor’s reasonable discretion shall
determine. If the consideration collected by Lessor upon any such reletting is
not sufficient to pay monthly the full amount of the Rent and Additional Rent
reserved in this Lease (including, without limitation, all of the CAM Expenses
which Lessee is required to pay pursuant to Section 8 of this Lease) and all
other monies to be paid by Lessee pursuant to this Lease, Lessee shall pay to
Lessor the amount of each monthly deficiency upon demand. Whether or not this
Lease is terminated by Lessor or by any provision of law or court decree, Lessee
shall have no obligation to pay any Rent until the date it would otherwise have
become due in the absence of any event of default. Lessor agrees that it shall
have no right to accelerate (i.e. declare the same immediately due and payable)
any Rent which would have become due in the future; provided, however, that upon
termination of this Lease by Lessor, Lessee shall pay Lessor for the unamortized
out-of-pocket costs of leasing commissions and the Allowance (as defined below).
Lessee acknowledges and agrees that while Rent and any sums, which shall be
deemed Additional Rent may not be accelerated, Lessee is and shall at all times
be liable for and remain liable for all Rent and all other sums, which shall be
deemed Additional Rent, due and payable pursuant to this Lease throughout the
Term.
(b) Lessor Default and Lessee Remedies. Subject to the terms and provisions
hereinbelow, and in addition to any other remedy expressly available to Lessee
pursuant to this Lease or at law or in equity, should Lessor fail to perform any
term or covenant under this Lease (each and any such failure being herein
sometimes referred to as a “Lessor Default”) and if any such Lessor Default
shall not be cured and shall accordingly be continuing thirty (30) days
following written notice by Lessee to Lessor of such Lessor Default (unless such
default is not reasonably capable of being cured within such thirty (30) day
period and Lessor is diligently prosecuting such cure to completion), then
Lessee shall have the option (at Lessee’s sole discretion) of (i) abating or
withholding Rent, or (ii) remedying such Lessor Default and, in connection
therewith, incurring expenses for the account of Lessor, and any and all such
sums expended or obligations incurred by Lessee in connection therewith shall be
paid by Lessor to Lessee upon demand, and if Lessor fails to immediately
reimburse and pay same to Lessee, Lessee may, in addition to any other right or
remedy that Lessee may have under this Lease, deduct such amount (together with
interest thereon at the maximum rate permitted by applicable law from the date
of any such expenditure by Lessee until the date of repayment thereof by Lessor
to Lessee) from subsequent installments of Rent and other charges (if any) that
from time to time thereafter may become due and payable by Lessee to Lessor
hereunder. Notwithstanding the foregoing, in all events Lessee shall have the
right to remedy any Lessor Default without prior notice in the event of an
emergency (so long as Lessee gives notice within a reasonable period of time
thereafter) and invoice Lessor and abate Rent (if necessary) in the manner set
forth in the preceding sentences of this Section 15.

 

12



--------------------------------------------------------------------------------



 



16. Insurance.
(a) Lessor’s Insurance. During the Term of this Lease, Lessor shall procure and
maintain in full force and effect with respect to the Building (i) a policy or
policies of property insurance (including, to the extent required, sprinkler
leakage, vandalism and malicious mischief coverage, rental interruption
insurance coverage for any period up to eighteen (18) months during which the
Building is partially or totally untenantable, and any other endorsements
required by the holder of any fee or leasehold mortgage and earthquake,
terrorism and flood insurance to the extent Lessor reasonably deems prudent
and/or to the extent required by any mortgagee) for full replacement value; and
(ii) a policy of commercial liability insurance in a minimum amount of
$1,000,000.00 per claim and $3,000,000.00 in the aggregate for both bodily
injury and property damage insuring Lessor’s activities with respect to the
Premises for loss, damage or liability for personal injury or death of any
person or loss or damage to property occurring in, upon or about the Premises
(collectively the “Lessor Premises Insurance”). Lessee shall pay to Lessor
during the Term the entire cost of the Lessor Premises Insurance within fifteen
(15) days after Lessee’s receipt of each written statement from Lessor setting
forth the cost of the Lessor Premises Insurance (the “Premises Insurance
Reimbursements”).
(b) Lessee’s Insurance. Lessee covenants and agrees to keep Lessee Improvements
(as defined in Section 36 hereof) and Lessee’s contents in the Premises insured
for full replacement value against loss by fire and casualty, under an all risk
policy with extended coverage endorsements. In addition thereto, Lessee shall
obtain and keep in force with respect to the Premises comprehensive general
liability insurance in a minimum amount of $1,000,000.00 per claim and
$3,000,000.00 in the aggregate for both bodily injury and property damage. In no
event shall Lessee’s insurance provide coverage or indemnity to Lessor for any
claim, loss, suit, action or other legal proceeding in which Lessor, its agents
or designees bear responsibility for the claim, loss, suit, action or other
legal proceeding. Rather, it is the intent of this section to provide general
liability coverage to Lessor when it is made a party to a claim, loss, suit,
action or other legal proceeding for which it bears no responsibility. In the
event that both Lessor and Lessee bear responsibility for the claim, loss, suit,
action or other legal proceeding, then each party will look to their own
insurance for coverage. Lessee may carry any insurance required by this Lease
under a blanket policy or under a policy containing a self insured retention.
Each policy shall provide that the insurer shall give to Lessor twenty (20) days
written notice prior to any cancellation of the policy.

 

13



--------------------------------------------------------------------------------



 



17. Subrogation. Each of the parties hereto hereby releases the other and the
other’s partners, agents and employees, to the extent of each party’s property
insurance coverage, from any and all liability for any loss or damage which may
be inflicted upon the property of such party even if such loss or damage shall
be brought about by the fault or negligence of the other party, its partners,
agents or employees; provided, however, that this release shall be effective
only with respect to loss or damage occurring during such time as the
appropriate policy of insurance shall contain a clause to the effect that this
release shall not affect said policy or the right of the insured to recover
thereunder. If any policy does not permit such a waiver, and if the party to
benefit therefrom requests that such a waiver be obtained, the other party
agrees to obtain an endorsement to its insurance policies permitting such waiver
of subrogation if it is commercially available and if such policies do not
provide therefor. If an additional premium is charged for such waiver, the party
benefiting therefrom, if it desires to have the waiver, agrees to pay to the
other the amount of such additional premium promptly upon being billed therefor.
18. Repair and Maintenance.
(a) Lessor’s Obligations. Lessor shall timely maintain in good condition and
repair the common areas of the Premises and such costs shall be considered CAM
Expenses in accordance with Section 8 of this Lease. Notwithstanding the
foregoing, Lessor, at its sole cost and expense, shall maintain and keep in good
order and repair and make any necessary replacements to the roof, roof membrane,
roof covering (provided that routine roof maintenance but not major repairs or
replacements may be included in CAM Expenses pursuant to Section 8 of the
Lease), concrete slab, footings, foundation, structural components, exterior
walls and re-asphalt parking areas of the Premises when necessary. If Lessor
shall not commence such repairs within the fifteen (15) days following written
notice from Lessee that such repairs are necessary then Lessee may, at its
option, cause such Lessor’s repairs to be made and shall furnish Lessor with a
statement of the cost of such repairs upon substantial completion thereof.
Lessor shall reimburse Lessee for the cost of such repairs plus a service charge
to cover Lessee’s expenses in an amount equal to 10% of the cost of such repairs
within ten (10) days of the date of the statement from Lessee setting forth the
amount due, provided, however, should Lessor fail to reimburse Lessee within
said ten (10) day period, then Lessee may, at its option, offset such amount
against subsequent Rent due under this Lease.
(b) Lessee’s Obligations. Except for Lessor’s obligations set forth above and
except for any damage caused by the acts of negligence by Lessor or its agents
with respect to the Premises, Lessee shall, at its sole cost, maintain in good
condition and repair and replace in connection with the Premises: the interior,
non-structural portions of the Premises, all HVAC systems, the non-structural
elements of all doors and entrances, all pipes, plumbing, electrical systems,
sewer and waste water systems, wiring, cabling, lighting facilities, fire
protection and smoke detection systems, fire extinguishing systems, fire
sprinkler systems, all windows, window glass, plate glass, and floor coverings
of the Premises, excepting only normal wear and tear and damage by fire or other
casualty. Lessee shall at its sole cost and expense pay the cost of all
janitorial services. If Lessee does not maintain in good condition and repair
and replace the Premises as required by this Section 18(b), and if Lessee shall
not commence such repairs and replacements within the fifteen (15) days
following written notice from Lessor that such repairs and replacements are
necessary then Lessor may, at its option, cause such Lessee’s repairs and
replacements to be made and shall furnish Lessee with a statement of the cost of
such repairs upon substantial completion thereof. Lessee shall reimburse Lessor
for the cost of such repairs and replacements plus a service charge to cover
Lessor’s expenses in an amount equal to 10% of the cost of such repairs within
ten (10) days of the date of the statement from Lessor setting forth the amount
due.

 

14



--------------------------------------------------------------------------------



 



19. Brokers. Lessor and Lessee each represent to the other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, except for USI Real Estate Brokerage Services Inc. and Lee &
Associates, representing Lessee (“Lessee’s Brokers”). Lessor shall pay Lessee’s
Brokers a brokerage commission pursuant to a separate agreement. In the event
Lessor does not timely pay Lessee’s Brokers such brokerage commission, Lessee
may offset the amount of such brokerage commission against Rent due Lessor.
20. Emergency. If Lessee or Lessor is unable or unwilling to take action which
it is obligated to take hereunder where an emergency has occurred with respect
to the Premises (Non-Acting Party”), then the other party may, at its option,
take such action as is reasonably necessary to protect the Premises and persons
or property in the Premises (the “Acting Party”) and the Non-Acting Party shall,
within fifteen (15) days after written notice thereof from the Acting Party
reimburse the Acting Party for its reasonable out-of-pocket expenses incurred in
curing such emergency.
21. Title and Parking. Lessee acknowledges that at all relevant times on or
before the Effective Date: (i), Lessor is a party to a contract to acquire the
Premises, and according is not the titleholder of the Premises (“Lessor Purchase
Contract”), (ii) Lessor has the right to assign the Lessor Purchase Contract to
a third party (the “Lessor Assignee”), and upon the assignment of the Lessor
Purchase Contract, Lessor shall have no further duties or obligations under this
Lease, and (iii) this Lease is subject to and contingent upon either Lessor or
the Lessor Assignee acquiring title to the Premises pursuant to the Lessor
Purchase Contract (the “Acquisition Contingency”). In the event that either
Lessor or the Lessor Assignee fails to satisfy the Acquisition Contingency by no
later than the date which is one hundred twenty (120) days after the Effective
Date (the “Outside Acquisition Date”), then either Lessor or the Lessor Assignee
(on the one hand) or Lessee (on the other hand) may terminate this Lease by
giving written notice to the other party on or before the date which is thirty
(30) days after the Outside Acquisition Date. Notwithstanding the foregoing,
should Lessee give a written notice of termination pursuant to the failure of
the Acquisition Contingency before the expiration of the thirty (30) day period
after the Outside Acquisition Date, and Lessor or the Lessor Assignee satisfies
the Acquisition Contingency on or before the expiration of such thirty (30) day
period, then Lessee’s termination notice shall be of no force or effect. Lessor
represents that Lessor and those signatories executing this Lease on behalf of
Lessor have full power and authority to execute this Lease.
Lessor agrees that Lessor will not make any material modifications to the
Premises (including, without limitation, the parking areas, driveways and walks)
without Lessee’s prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed. As of the Effective Date, the Premises shall
contain no less than the number of parking spaces required by applicable codes
or governmental regulations as to the Premises.
22. Compliance with Laws. Both parties hereby agree to comply with all
applicable federal, state and local laws, ordinances, rules and regulations
(“Laws”) throughout the Term of the Lease. Except as set forth in Section 10,
Lessor represents and warrants to Lessee, as a party to the Lessor Purchase
Contract, to the best of Lessor’s knowledge, without any duty of investigation
and inquiry of any kind whatsoever, that as of the Effective Date the Premises
is in compliance with all Laws, including, without limitation, applicable zoning
laws, ordinances, rules and regulations and with applicable instruments
affecting title to the Premises. Lessor further represents that as a party to
the Lessor Purchase Contract it has received no notices or communications from
any public authority having jurisdiction alleging violation of any Laws relating
to the Premises and has received no notices alleging violation of any title
instrument.

 

15



--------------------------------------------------------------------------------



 



If at any time or from time to time any Alterations, including, without
limitation, structural Alterations, are required in order for the Premises to
comply with any generally applicable Laws from time to time applicable to the
Premises, Lessor shall immediately make such Alterations at its sole cost and
expense. If at any time or from time to time any Alterations, including, without
limitation, structural Alterations, are required in order for the Premises to
comply with any Laws specifically applicable to the Premises due to Lessee’s use
as a dialysis facility and not due to any act by Lessor, Lessee shall
immediately make such Alterations at its sole cost and expense.
Lessor represents and warrants to Lessee that Lessor is not a “referring
physician” or a “referral source” as to Lessee for services paid for by Medicare
or a state health care program, as the terms are defined under any federal or
state health care anti-referral or anti-kickback, regulation, interpretation or
opinion (“Referral Source”). Lessor covenants, during the term of this Lease, it
will not knowingly (i) take any action that would cause it to become a Referral
Source as to Lessee, or (ii) sell, exchange or transfer the Premises to any
individual or entity who is a Referral Source as to Lessee.
23. Intentionally Omitted.
24. Lessee to Subordinate. Lessee shall, upon request of the holder of a
mortgage or deed of trust in the nature of a mortgage, which holder is a
commercial or institutional lender (“Mortgagee”) subordinate any interest which
it has by virtue of this Lease, and any extensions and renewals thereof to any
mortgages or deeds of trust placed upon the Premises by Lessor, if and only if
such Mortgagee shall execute, deliver and record in the appropriate registry of
deeds a recognition and non-disturbance agreement in a commercially reasonable
form. Such agreements shall provide by their terms that notwithstanding any
foreclosure of such mortgage or deeds of trust Lessee may continue to occupy the
Premises during the Term of this Lease or any extensions or renewals thereof
under the same terms, conditions and provisions of this Lease unless Lessee
shall be in default beyond any applicable grace periods provided for herein.
Lessor shall within thirty (30) days of the Commencement Date, secure from
Lessor’s present mortgagee of the Premises a non-disturbance agreement in a form
commercially reasonably form. Lessor shall also use its best efforts to secure
from any future mortgagee or lienholders of Lessor non- disturbance agreements
in a commercially reasonable form during the initial Term or any renewal
periods, if exercised.
25. Quiet Enjoyment. Lessee, upon paying the Rent, additional rent and other
sums due under this Lease, and subject to all of the terms and covenants of this
Lease, on Lessee’s part to be kept, observed, and performed, shall quietly have
and enjoy the Premises during the Term of this Lease. Lessor agrees that Lessee
shall have continuous, peaceful, uninterrupted and exclusive possession and
quiet enjoyment of the Premises during the Term of this Lease.

 

16



--------------------------------------------------------------------------------



 



26. Memorandum of Lease. Lessor agrees to enter into and record a memorandum or
notice of this Lease in a commercially reasonable form. Lessee shall be
responsible for the preparation thereof and the cost of recording the same.
27. Notices. All notices, demands and requests which may be or are required to
be given by either party to the other shall be in writing and shall be either
(i) sent by registered or certified mail, return receipt requested, postage
prepaid or (ii) delivered, by hand, or (iii) sent by overnight courier such as
Federal Express. All notices to Lessor should be addressed to Lessor at 9901
Sunset Boulevard, Beverly Hills, California; Telephone: (310) 678-3900 or at
such other place as Lessor may from time to time designate in written notice to
Lessee. All notices to Lessee shall be addressed to Lessee c/o DaVita Inc., 601
Hawaii Street, El Segundo, California 90245, Attention: General Counsel,
Telephone: (310) 536-2400, Facsimile: (310) 536-2679, with copy to: c/o DaVita
Inc., 15253 Bake Parkway, Irvine, California 92618; Attention: Group General
Counsel, or to any such other place as Lessee may from time to time designate in
written notice to Lessor. All notices, demands and requests which shall be
served upon Lessor and Lessee in the manner aforesaid shall be deemed
sufficiently served or given for all purposes hereunder.
28. Estoppel Certificate. Each of Lessor and Lessee agrees at any time and from
time to time upon not less than fifteen (15) business days’ prior written
request by the other to execute, acknowledge and deliver to the other an
estoppel certificate in the form attached hereto as Exhibit E certifying that
(a) this Lease is unmodified and in full force and effect (or if there have been
modifications that the same is in full force and effect as modified and stating
the modifications), (b) the dates to which the Rent, additional rent and other
charges have been paid in advance, if any, and (c) all of the defaults of Lessor
or Lessee hereunder, if any, (and if there are no defaults a statement to that
effect) and any other information reasonably requested, it being intended that
any such estoppel certificate delivered pursuant to this Section 28 may be
relied upon by any prospective purchaser of the Premises or any mortgagee or
assignee of any mortgage upon the fee or leasehold of the Premises or by any
prospective assignee of this Lease or sublessee of the whole or any portion of
the Premises and/or by other party interested in the Premises or any part
thereof.
29. Holding Over. In the event Lessee remains in possession of the Premises
after the expiration of the term of this Lease, or any extensions hereof without
the written consent of Lessor, this Lease shall continue on a month to month
basis, terminable by either party upon thirty (30) days prior notice and Lessee
shall be obligated to pay Rent at 125% of the then current rate (including all
adjustments) and all other sums then payable hereunder prorated on a daily basis
for each day that Lessor is kept out of possession of the Premises.
30. Binding Effect. All covenants, agreements, stipulations, provisions,
conditions and obligations herein expressed and set forth shall extend to, bind
and inure to the benefit of, as the case may require, the successors and assigns
of Lessor and Lessee respectively, as fully as if such words were written
wherever reference to Lessor or Lessee occurs in this Lease

 

17



--------------------------------------------------------------------------------



 



31. Complete Agreement. Any stipulations, representations, promises or
agreements, oral or written, made prior to or contemporaneously with this
agreement shall have no legal or equitable consequences and the only agreement
made and binding upon the parties with respect to the leasing of the Premises is
contained herein, and it is the complete and total integration of the intent and
understanding of Lessor and Lessee with respect to the leasing of the Premises.
32. Severability. If any term, covenant or condition of this Lease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby and
each term, covenant or condition of this Lease shall be valid and be enforced to
the fullest extent permitted by law.
33. Applicable Law. The laws of the State where the Premises is located shall
govern the validity, performance and enforcement of this Lease, without regard
to such State’s conflict-of-law principles.
34. Force Majeure. Whenever a day is appointed herein on which, or a period of
time is appointed within which, either party hereto is required to do or
complete any act, matter or thing, the time for the doing or completion thereof
shall be extended by a period of time equal to the number of days on or during
which such party is prevented from, or is interfered with, the doing or
completion of such act, matter or thing because of strikes, lock-outs,
embargoes, unavailability of labor or materials, wars, insurrections,
rebellions, civil disorder, declaration of national emergencies, acts of God,
acts of government agencies or other causes beyond such party’s reasonable
control. Financial inability to perform shall not constitute an event of Force
Majeure, and in no event shall this Section 34 be construed to excuse or delay
the payment of Rent, additional rent, or any other monetary obligation of
Lessee, or delay the Commencement Date.
35. Amendment. This Lease and the exhibits attached hereto and forming a part
hereof set forth all the covenants, promises, agreements, conditions and
understandings between Lessor and Lessee concerning the Premises, and there are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between them other then are herein set forth. Except as herein
otherwise provided, no subsequent alteration, amendment, change or addition to
this Lease shall be binding upon Lessor or Lessee unless reduced to writing and
signed by them.
36. Lessee Improvements. Lessee shall, at its sole cost: diligently pursue and
obtain permits and thereafter construct all improvements in connection with the
operation of an outpatient renal dialysis clinic at the Premises in compliance
with all applicable Laws, including, without limitation, the provisions of Title
III of the Americans with Disabilities Act of 1990 as it pertains to Lessee’s
specific use, occupancy, alterations and improvements to the Premises (the
“Lessee Improvements”). Lessee shall pay all costs for work performed by or on
its account and shall keep the Premises free and clear of mechanics’ liens or
any other liens resulting therefrom. Lessee shall give Lessor immediate notice
of any lien filed against the Premises as a result of any work of improvement
performed by or on behalf of Lessee. Lessee shall discharge, within thirty
(30) days (by payment or by filing the necessary statutory lien release, bond,
or otherwise), any mechanics’, materialmen’s or other lien against the Premises,

 

18



--------------------------------------------------------------------------------



 



which lien may arise out of any payment due for, or purported to be due for, any
labor, services, materials, supplies, or equipment alleged to have been
furnished to or for Lessee. If Lessee fails to discharge any such lien, Lessor
shall have the right, but not the obligation, in addition to all other rights
and remedies available to it under this Lease or applicable Laws, and after ten
(10) days prior notice to Lessee, either to pay and discharge such lien, without
regard to the validity thereof, or to procure and cause to be recorded a
statutory lien release bond and to collect from Lessee (i) all costs incurred by
Lessor in paying and discharging such lien, or in procuring such bond; and (ii)
all expenses incurred by Lessor in connection with such lien, including
reasonable attorneys’ fees and costs, recording fees and administrative costs
and expenses. Lessor shall provide Lessee with a Lessee Improvements allowance
in the amount of $300,000.00 (the “Allowance”). Said Allowance shall be payable
to Lessee upon receipt of the certificate of occupancy for the operation of an
outpatient renal dialysis clinic at the Premises from the City of Fontana,
California. In the event Lessor fails to pay Lessee the Allowance within ten
(10) days following receipt of the certificate of occupancy from the City of
Fontana, California, a late charge of five percent (5%) of the Allowance shall
become immediately due and payable by Lessor to Lessee as liquidated damages and
Lessee may, at its option, deduct such amount, including the Allowance and the
late charge, plus interest at the maximum rate permitted by law (provided that
interest shall not be assessed on the late charge) from subsequent Rent due
under the Lease.
Lessee shall contract for the installation of the Lessee Improvements with a
contractor of choice. Lessor and Lessee shall mutually approve the plans and
specifications of the Lessee Improvements prior to the commencement of the
Lessee Improvements. Lessor shall not charge Lessee any fee or other charges for
the supervision and/or overhead associated with the construction of the Lessee
Improvements.
37. Lessor’s Work. Lessor shall deliver the Premises in its “AS-IS” condition.
38. Lessor’s Sale of the Premises. Lessor may, at any time, without the prior
consent of Lessee, contract to and/or perform any of the following transactions
with respect to an interest in Lessor, the Lease, the Premises, and/or any
portion of or interest in the Premises: sale, purchase, exchange, transfer,
assignment, lease, conveyance (collectively referred to herein as “Sale”);
and/or encumbrance, pledge, mortgage, deed of trust, hypothecation or sale and
leaseback transaction (collectively referred to herein as “Mortgage”). From and
after a Sale, Lessor shall be released from all liability to Lessee and Lessee’s
successors and assigns arising from this Lease because of any act, occurrence or
omission of Lessor occurring after such Sale, and Lessee shall look solely to
Lessor’s successor in connection with the same; provided however, that Lessor
shall not be released from liability to Lessee and Lessee’s successors and
assigns from this Lease because of any act, occurrence or omission of Lessor
occurring prior to such Sale, unless such liability is expressly assumed by
Lessor’s successor-in-interest in the Premises. Within thirty (30) days
following the effective date of a Sale, Lessor shall notify Lessee whether
Lessor’s successor-in-interest and assignee to this Lease would or would not be
a Referral Source as described in Section 22 above.
39. Lessee’s Roof Rights. Lessee shall have the right to place a satellite dish
on the roof of the Building at no additional fee.

 

19



--------------------------------------------------------------------------------



 



40. Regulatory Compliance. In the event Lessor, or Lessor’s successors or
assigns become a Referral Source as described in Section 22 above, this
Section 40 shall apply but shall have no effect until such time and so long as
Lessor or Lessor’s successors or assigns are not a Referral Source this
Section 40 shall not apply to Lessor or Lessor’s successors or assigns.
40.1 Referral Source. Lessor and Lessee hereby acknowledge and agree that it is
not a purpose of this Lease or any of the transactions contemplated herein to
exert influence in any manner over the reason or judgment of any party with
respect to the referral of patients or business of any nature whatsoever. It is
the intent of the parties hereto that any referrals that may be made directly or
indirectly by Lessor to Lessee’s business, shall be based solely upon the
medical judgment and discretion of a patient’s physician while acting in the
best interests of the patient. Lessor and Lessee hereby agree that the Rent and
additional rent and any increases in the Rent and additional rent reflect fair
market value and do not take into account the volume or value of referrals or
business that may otherwise be generated between the parties for which payment
may be made in whole or in part under Medicare, Medicaid or other Federal health
care programs.
40.2 Termination Due to Legislative or Administrative Changes. In the event that
there shall be a change in applicable health care law or the interpretation
thereof, including, without limitation, Medicare or Medicaid, statutes,
regulations, or general instructions, (or the application thereof), the adoption
of new legislation or regulations applicable to this Lease, the implementation
of a change in payment methodology in any material third party payor
reimbursement system, or the initiation of an enforcement action with respect to
any applicable health care law, any of which affects the continuing legality of
this Lease, then either party may, by notice, propose an amendment to conform
this Lease to applicable laws. If notice of such proposed change is given and
the parties hereto are unable to agree within ninety (90) days upon an
amendment, then either party may terminate this Lease by ten (10) days’ advance
written notice to the other party, unless a sooner termination is required under
applicable law or circumstances.
40.3 Exclusions. During the term of this Lease, Lessor shall notify Lessee of
any exclusion of Lessor or its affiliates from participation in any federal
health care program, as defined under 42 U.S.C. §1320a-7b (f), for the provision
of items or services for which payment may be made under such federal health
care programs (“Exclusion”) within two (2) business days of learning of any such
Exclusion or any basis therefore. Lessee shall have the right to immediately
terminate this Lease and any and all other agreements between Lessor and its
affiliates on the one hand and Lessee and its affiliates on the other hand, upon
learning of any Exclusion or any reasonable basis therefore against the other,
its affiliates and/or any employee, contractor or agent engaged by any of them
to provide items or services.

 

20



--------------------------------------------------------------------------------



 



40.4 Medicare Access to Books and Records. In the event, and only in the event,
that Section 952 of P.L. 96-499 (42 U.S.C. Section 1395x(v)(1)(I)) is applicable
to this Lease, Lessee and Lessor agree as follows: (i) until the expiration of
four years after the termination of this Lease, Lessor shall make available,
upon written request by the Secretary of the federal Department of Health and
Human Services or upon request by the Comptroller General of the United States,
or any of their duly authorized representatives, this Lease, and books,
documents and records of Lessor that are necessary to certify the nature and
extent of the costs incurred pursuant to this Lease; (ii) if Lessor carries out
any of the duties of this Lease or other contract between the parties through a
subcontract, with a value or cost of $10,000 or more over a twelve-month period,
with a related organization, such subcontract shall contain a clause to the
effect that until the expiration of four years after the furnishing of such
services pursuant to such subcontract, the related organization shall make
available, upon written request to the Secretary of the federal Department of
Health and Human Services or upon request to the Comptroller General of the
United States, or any of their duly authorized representatives, the subcontract,
and books, documents and records of such organization that are necessary to
verify the nature and extent of the costs incurred pursuant to such subcontract;
and (iii) Lessor shall notify Lessee immediately of the nature and scope of any
request for access to books and records described above and shall provide copies
of any books, records or documents to Lessee prior to the provision of same to
any governmental agent to give Lessee an opportunity to lawfully oppose such
production of documents if Lessee believes such opposition is warranted. In
addition, Lessor shall indemnify and hold Lessee harmless from any liability
arising out of any refusal by Lessor to grant access to books and records as
required above. Nothing herein shall be deemed to be a waiver of any applicable
privilege (such as attorney client privilege) by Lessee.
40.5. Medical Director or Other Agreements. In the event of the termination of
any existing medical director or other agreement between Lessee, or any of its
parent company, affiliates, or subsidiaries and Lessor, its affiliates or any
person, corporation, partnership or other entity which owns or controls,
directly or indirectly any of the business or assets of Lessor, including an
immediate family member, Lessee shall have the right to terminate this Lease
upon written notice to Lessor.
40.6. Representations and Warranties of Lessee. Lessee represents and warrants
to Lessor as follows:
(a) Non-Exclusion. Neither Lessee nor any of its affiliates are excluded from
participation in any federal health care program, as defined under 42 U.S.C.
§1320a-7b (f), for the provision of items or services for which payment may be
made under such federal health care programs; and
(b) Business Terms. To Lessee’s knowledge: (a) the Premises do not exceed that
which is reasonable and necessary for the legitimate business of Lessee;
(b) Lessee’s proportionate share as to the Premises expenses does not exceed
Lessee’s pro rata share of the expenses for the Premises, including the common
areas of the Premises, based on the total rentable area of the Premises, and
(c) the rental charges: (i) are set in advance, (ii) are consistent with fair
market value, (iii) do not take into account the volume or value of any
referrals or other business generated between the parties, nor do they include
any additional charges attributable to the proximity or convenience of Lessor as
a potential referral source; and (iv) would be commercially reasonable even if
no referrals were made between Lessee and Lessor or their respective affiliates.

 

21



--------------------------------------------------------------------------------



 



40.7. Representations and Warranties of Lessor. Lessor represents and warrants
to Lessee as follows:
(a) Non-Exclusion. Neither Lessor nor any of its affiliates (i) are excluded
from participation in any federal health care program, as defined under 42
U.S.C. §1320a-7b (f), for the provision of items or services for which payment
may be made under such federal health care programs; or (ii) have arranged or
contracted (by employment or otherwise) with any employee, contractor or agent
that Lessor or its affiliates know or should know are excluded from
participation in any federal health care program;
(b) Advisory Opinion. Lessor shall not, directly or indirectly, request or cause
an Advisory Opinion to be requested regarding or relating to the legality of
this Lease or the transactions contemplated hereunder or substantially similar
circumstances from any governmental body, including without limitation the U.S.
Department of Health and Human Services Office of Inspector General or the
Centers for Medicare and Medicaid Services without the prior written concurrence
of Lessee, whether pursuant to this Section or otherwise. All submissions of any
nature in connection with an Advisory Opinion request shall be approved in
writing by Lessee prior to submission; and
(c) Business Terms. To Lessor’s knowledge: (a) the Premises do not exceed that
which is reasonable and necessary for the legitimate business of Lessee;
(b) Lessee’s proportionate share as to the Premises expenses does not exceed
Lessee’s pro rata share of the expenses for the Premises, including the common
areas of the Premises, based on the total rentable area of the Premises; and
(c) the rental charges: (i) are set in advance, (ii) are consistent with fair
market value, (iii) do not take into account the volume or value of any
referrals or other business generated between the parties, nor do they include
any additional charges attributable to the proximity or convenience of Lessee as
a potential referral source, and (iv) would be commercially reasonable even if
no referrals were made between Lessee and Lessor or their respective affiliates.
40.8. Corporate Integrity Agreement.
(a) Lessor acknowledges that Lessee is under a Corporate Integrity Agreement
with the Office of the Inspector General of the Federal Department of Health and
Human Services (the “CIA”), and that such CIA imposes various reporting and
operational compliance related obligations on Lessee. To the extent not
otherwise set forth herein, Lessor agrees to cooperate with Lessee in compliance
with the requirements of such CIA, as such requirements may apply to Lessor’s
performance pursuant to this Lease.
(b) Lessor hereby certifies that Lessor will (i) comply with Lessee’s Compliance
Plan, including the training related to compliance with 42 U.S.C. § 1320a- 7b(b)
(the “Anti-Kickback Statute”) as it pertains to Lessor , and (ii) comply with
Lessee’s Compliance Critical Concepts and policies and procedures related to
compliance with the Anti-Kickback Statute, a copy of each of which has been
provided to Lessor hereunder, and in each case solely as applicable to
performance of Services under this Lease.
(c) Lessor certifies that it will comply with Lessee’s Compliance Plan and with
the terms of the Anti-Kickback Statute in all matters involving Lessee.

 

22



--------------------------------------------------------------------------------



 



(d) Lessor and Lessee certify that the agreement is not intended to generate
referrals for services or supplies for which payment may be made in whole or in
part under any Federal health care program.
(e) If this Lease is terminated for any reason within one (1) year following the
Commencement Date, then Lessor and Lessee will not enter into any similar
agreement with each other for the Premises before the first anniversary of the
Commencement Date.
41. Cooperation with Lessee’s Cost Reporting Responsibilities. Lessor’s full
cooperation with applicable authorities in connection with cost reporting is
essential for Lessee’s continued operation of its business. Therefore, Lessor
agrees to provide to Lessee, within thirty (30) days of Lessee’s request, any
and all information that is reasonably necessary for Lessee to fulfill its cost
reporting requirements to such applicable authorities.
42. Protected Health Information.
(a) Lessor acknowledges and agrees that from time to time during the Term,
Lessor, its representatives or assigns may be exposed to, or have access to,
Protected Health Information (“PHI”), as defined by HIPAA, 45 CFR Parts 160 and
164. Lessor agrees that it will not use or disclose PHI for any purpose unless
required by a court of competent jurisdiction or by any governmental authority
in accordance will the requirements or HIPAA and all other applicable medical
privacy laws.
(b) Lessor shall preserve any “Confidential Information” of or pertaining to
Lessee and shall not, without first obtaining Lessee’s prior written consent,
disclose to any person or organization, or use for its own benefit, any
Confidential Information of or pertaining to Lessee during and after the Lease
Term, unless such Confidential Information is required to be disclosed by a
court of competent jurisdiction or by any governmental authority. As used
herein, the term “Confidential Information” shall mean any business, financial,
personal or technical information relating to the business or other activities
of Lessee that Lessor obtains in connection with this Lease.
43. Lessor’s Consent. Unless otherwise expressly stated herein, whenever
Lessor’s consent is required under this Lease, such consent shall not be
unreasonably withheld or delayed, and Lessor’s reasonable satisfaction shall be
sufficient for any matters under this Lease.
44. Approval by DaVita Inc. as to Form. The parties acknowledge and agree that
this Lease shall take effect and be legally binding upon the parties only upon
full execution hereof by the parties and upon approval by DaVita Inc. as to the
form hereof.
45. Counterparts. This Lease may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.
[Signature page follows]

 

23



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, Lessor and Lessee have caused this Lease to be executed as
a sealed instrument, as of the day and year first above written.

     
LESSOR:
   
 
   
/s/ Philip Elghanian
 
PHILIP ELGHANIAN
   

LESSEE:
DVA HEALTHCARE RENAL CARE, INC.

         
By:
  /s/ Rich Seebold
 
Name: Rich Seebold    
 
  Title: DVP    

FOR LESSEE’S INTERNAL PURPOSES ONLY:
APPROVAL BY DAVITA INC. AS TO FORM ONLY

         
By:
  /s/ Jon Kweller
 
Name: Jon Kweller
Title: Vice President and Deputy General Counsel    

 

24



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF FONTANA, COUNTY OF
SAN BERNARDINO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
Parcel 2 of Parcel Map No. 3984, in the City of Fontana, County of San
Bernardino, State of California, as shown by Map on file in Book 38, Page(s) 40
of Parcel Maps, records of San Bernardino County, California.
Assessor’s Parcel Number: 0190-321-35

 

